Citation Nr: 1233097	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  10-09 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include due to exposure to herbicides.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from January 1969 to June 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2012, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.
 
The issues of entitlement to service connection for a skin disability, to include due to exposure to herbicides, and entitlement to service connection for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and credible lay evidence of record demonstrates that the appellant's tinnitus is related to active duty.


CONCLUSION OF LAW

Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
I.  Veterans Claims Assistance Act (VCAA)

The claim for entitlement to service connection for tinnitus is granted in the Board's decision below.  As such, the Board finds that any defect related to VA's duties to notify and assist under the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (Supp. 2011); 38 C.F.R. § 3.159 (2011); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

II.  Service Connection Legal Criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

III.  Analysis

The appellant contends that he incurred tinnitus during active duty as a result of exposure to noise in service, and that he has had it ever since separation from service.  Based on a review of the record, the Board finds that the evidence demonstrates that the appellant incurred tinnitus during active duty.

A September 2008 VA examination report reflects that the appellant reported having constant bilateral tinnitus.  Lay statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Ringing in the ears is a symptom capable of lay observation.  Consequently, the evidence reflects that the appellant has a current tinnitus disability, satisfying the first element of a service connection claim.

Service treatment records are negative for evidence of tinnitus, but the appellant has stated that he was exposed to loud noise during active duty service in Vietnam.  He stated that he was exposed to gunfire, mortars, and explosions while service in the infantry.  See April 2012 Board Hearing Transcript (Tr.) at 5.  The appellant's DD Form 215 reflects that he had a Combat Infantry Badge, Marksman Rifle Badge, 1st CL M60 Gunner's Badge, Vietnam Service Medal and Vietnam Campaign Medal.  When a Veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships of service.  38 U.S.C.A. § 1154(b) (West 2002).  Acoustic trauma, such as that described by the appellant, is consistent with the circumstances of his service.  Thus, the sole question for consideration is whether the appellant's current tinnitus is attributable to the in-service noise exposure.

At the April 2012 hearing, the appellant stated that he had never noticed ringing in his ears or buzzing prior to going to Vietnam.  (Tr. at 6)  He stated that he noticed the ringing when he left Vietnam, but he did not think that much about it.  He testified that he first realized that it bothered him once he became sober, 10 or 12 years ago.  (Id.)  He said that he had ringing in his ears prior to going into his post-service occupations, which included carpenter work, construction work, and railroad work.  (Tr. at 7)  At the September 2008 VA examination, the appellant told the examiner that he remembered having tinnitus when he first came home from service, but stated that he had been noticing it more since he had been sober for the past 7 years.  As noted above, as a lay person, the appellant is competent to report symptoms capable of lay observation such as ringing in the ears.  The appellant's statements at the September 2008 VA examination and April 2012 Board hearing were consistent in that he reported having tinnitus when he left Vietnam and prior to starting his post-service employment, but he started noticing it more after he became sober.  As the statements are not contradicted by the evidence of record, the Board finds the appellant's statements of continuity of symptoms to be credible.

The appellant's service treatment records are negative for any complaints relating to tinnitus.  A January 1969 enlistment examination report does not note any complaints of tinnitus.  In a January 1969 report of medical history, the appellant denied having had hearing loss.  The appellant's 1972 separation examination report also does not note any hearing complaints.  

The September 2008 VA examiner found that the appellant's tinnitus was not caused by or a result of noise exposure during his active military service.  In the rationale for the opinion, the VA examiner stated that there was no mention of tinnitus in the appellant's claims file.  The appellant had occupational noise exposure as well as recreational.  The VA examiner stated that the appellant's tinnitus could not be directly related back to his military service at this time.  The Board finds that the VA examiner's rationale is inadequate.  As discussed above, as a lay person, the appellant is competent to report symptoms of ringing in his ears.  Moreover, as his statements are not contradicted by the evidence of record, the Board finds them to be credible.  As the VA examiner failed to consider the appellant's report of tinnitus since service in the rationale for her opinion, the September 2008 VA examination is inadequate and has no probative value.

As noted above, if there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage, 10 Vet. App. at 495-498.

The Board observes that the appellant is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing tinnitus during or since service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The appellant has reported a continuity of symptoms since active duty service with respect to his tinnitus.  While the Board acknowledges the absence of medical evidence directly supporting his assertions of tinnitus during service or during the intervening years following service, this does not in and of itself render his statements incredible; rather, such absence is for consideration in determining his credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Significantly, there is no evidence of record contradicting the appellant's assertion that the tinnitus began in service.  Although tinnitus was not noted in the 1972 separation examination report, the appellant did not complete a report of medical history at the time of his separation from service.  Consequently, the Board finds the appellant's statement that he has had tinnitus since service to be credible.  As the appellant's statements establish a nexus linking his tinnitus to active duty service, all the elements necessary for establishing service connection are therefore met.  Although the September 2008 VA examiner found that the appellant's tinnitus was not caused by or a result of noise exposure during his active military service, the VA examiner did not consider the appellant's statements of continuity of symptoms in her rationale and was thus inadequate.  Resolving the benefit of the doubt in the appellant's favor, the Board finds that entitlement to service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for bilateral tinnitus is granted.



REMAND

In regard to the appellant's claims for entitlement to service connection for a skin disability and a right knee disability, the Board finds that additional development is necessary prior to adjudication of the claims.

VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

At the April 2012 Board hearing, the appellant reported that he has a skin problem on his legs, hands, arms and feet since service.  (Tr. at 3)  He stated that when he came out of Vietnam in 1971, he started to have dryness of the extremities immediately.  (Id.)  He reported that he did not go to a doctor about it when he came back from Vietnam.  As discussed above, the appellant is competent to report symptoms capable of lay observation, such as a skin rash.  As the appellant is competent to report that he has a skin rash and has asserted that he has had skin problems since service, there is some indication that the claimed skin disability is related to service.  Consequently, a VA examination is necessary.

The appellant also stated that his skin condition was seen by a physician at the VA in Birmingham, Alabama.  (Tr. at 13) At the April 2012 Board hearing, the appellant stated that he had told VA two or three times that he had knee problems.  (Tr. at 8)  Thus, the VA treatment records may be relevant to the appellant's claims for entitlement to service connection for a skin condition and entitlement to service connection for a right knee disability.  The only VA treatment record associated with the claims file is dated in December 2004.  Thus, the appellant's complete VA treatment records should be obtained.  

At the April 2012 Board hearing, the appellant reported that he injured his right knee in service in a jeep accident in Vietnam and that he has had pain in his knee since service.  (Tr. at 7-8)  A May 1972 service treatment record reflects that the appellant sprained his right ankle in service, but his service treatment records do not reflect that he had any knee injuries or complaints.  A December 2004 VA treatment record indicates the appellant reported that he had previously broken his leg.  He did not specify when he broke his leg.  The appellant is competent to report symptoms capable of lay observation, such as knee pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although the appellant's service treatment records do not indicate the appellant received treatment for a knee injury, the appellant was awarded the Combat Infantry Badge for his participation in combat.  Thus, to the extent the appellant contends that he injured his right knee in Vietnam, he may be afforded this consideration.  As the appellant claims that he has had knee pain since service, the Board finds that a VA examination would be useful to determine whether he has a knee disability that is related to service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from December 2004 to present.  If no records are available, the claims folder must indicate this fact.

2.  After any records obtained have been associated with the claims file, schedule the appellant for a VA examination to identify all skin conditions, to include a rash.

Provide an opinion as to whether any skin conditions identified are at least as likely as not (meaning likelihood of at least 50%) related to service.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.  After any records obtained have been associated with the claims file, schedule the appellant for a VA examination to determine whether the appellant has a right knee disability that is at least as likely as not (meaning likelihood of at least 50%) related to service.

For the purposes of this examination, the examiner should assume that the appellant's statements regarding his knee injury in service are credible.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

4.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for a skin disability, to include due to exposure to herbicides, and entitlement to service connection for a right knee disability.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


